1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09 March 2022.  As directed by the amendment: claims 1, 4, 9, 20, 21, 26, 27 & 29 have been amended. Claims 2, 7, 10, 15, 18, 19, 24 & 25 were cancelled previously. Thus, claims 1, 3-6, 8, 9, 11-14, 16, 17, 20-23 & 26-31 are presently pending in this application, with claims 21-23 currently withdrawn as directed to a non-elected invention. 
Applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner’s Comment on List Indicators
As set forth in the previous action, claims 1 & 26 each include list indicators (e.g. “(•)" or “(-)”). These list indicators are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists. As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the list indicators, without introducing the additional complexity. 
In the amendment received 09 March 2022, some, but not all, of the list indicators were removed from claim 26, and none of the list indicators were removed from claim 1. If the Applicant wishes to keep the list indicators, care should be taken to apply the indicators consistently throughout the prosecution process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-13, 16-17, 20 & 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 2013/0133775; hereafter Duncan) in view of Demanze (US 2017/0122467; cited in applicant’s IDS received 29 May 2020). 
Examination Note: claims 26-28, 30 & 31 substantially correspond to claims 1, 3, 8, 11 & 13, respectively, with minor differences in terminology (e.g. “a tape” vs “a strength layer”, etc.). For brevity, rejections of corresponding claims have been combined below, with any differing terminology noted for clarity.  
Regarding claims 1 & 26, Duncan discloses a high-pressure flexible pipe (figs. 1 & 2; see para. 3) comprising: an inner liner (10); a tape (15) wrapped around [a strength layer (15) arranged around] and bearing against the inner liner (shown in fig. 1; para. 24), wherein the tape [strength layer] comprises: a polymer matrix (102 in fig. 2; para. 38 & 41); and a plurality of elongated filaments (101 in fig. 2; para. 38 & 39); and 
wherein the inner liner consists of a polymer (para. 30 & 32) and a gas barrier layer (para. 34, lines 6-15; see below); or the inner liner is made of a polymer (para. 30 & 32). 
Regarding the limitation wherein “the inner liner consists of a polymer and a gas barrier layer; or the inner liner is made of a polymer”, as set forth in MPEP § 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. 
In paragraph 30, Duncan discloses that the liner should be “formed of the most molecularly impervious polymer that meets acceptable material costs…”, elaborating in paragraph 32 that “the liner includes a main tubular component formed of thermoplastic”, and provides several examples of suitable polymers, including high-density polyethylene (HDPE). As such, Duncan discloses that the inner liner is made of a polymer, meeting the second of the two alternative compositions claimed. 
To promote compact prosecution, it is noted that Duncan further discloses (in para. 34) that a gas barrier layer (for example, a polymeric gas barrier layer made from polyamide or ethylene vinyl alcohol) may be provided to the inner liner and positioned adjacent inner surface 12. As understood, this composition would read on the other alternative composition as claimed wherein the inner liner “consists of a polymer and a gas barrier layer”. 

Duncan does not explicitly disclose the additional limitations wherein the tape [strength layer] comprises: a plurality of pultruded elements embedded in the polymer matrix; wherein the pultruded elements each comprise a plurality of elongated filaments covered by polymer resin with surface texture, wherein the polymer matrix and polymer resin are made of different materials.
Demanze teaches (e.g. figs. 1, 3A, 5A-5B, 6) a wrapped tape/strength layer (28) for a flexible pipe (10), wherein the tape [strength layer] comprises: a polymer matrix (34”); and a plurality of pultruded elements (40 in fig. 3A; 50 in fig. 5A, 60 in fig. 6; para. 48 & para. 50, lines 6-8) embedded in the polymer matrix (see fig. 3A; para. 50, lines 12-14: “the rods themselves are then embedded in the matrix of polymer material 34”); wherein the pultruded elements (40 / 50 / 60) each comprise a plurality of elongated filaments (e.g. 52 in figs. 5A/B, 62 in fig. 6) covered by polymer resin (e.g. 54 in fig. 5B, 64 in fig. 6; para. 48 & para. 50, lines 1-12; see also para. 10, 13, 18-20). 
Demanze also teaches an alternative embodiment in figure 2 similar to the arrangement of Duncan, wherein the tape comprises a polymer matrix (34) and a plurality of elongated filaments embedded directly in the polymer matrix (see para. 41; i.e. not within a polymer resin as part of a pultruded element). However, Demanze explains that the embodiments comprising the pultruded elements (e.g. figs. 3A, 5A) provide the filaments with increased wear, abrasion, and compression resistance, and the resultant tape has a better breaking strength in the transverse direction (para. 51).
Regarding the limitation wherein the polymer matrix (e.g. 34”) and polymer resin (e.g.  54 / 64) are made of different materials, it is noted that Demanze refers to the former as “the matrix of polymer material 34” (e.g. para. 49, line 9) and specifically distinguishes the latter as “another polymer material 64” (para. 48, line 7), “another proper matrix of a polymer material” (para. 50, lines 2-3), or “the polymer material of the other matrix used to produce the rods” (para. 50, lines 8-9). See also published claims 1 & 7 of Demanze (claim 1: “…the plurality of strands of fibers are embedded inside the layer of polymer material.”; claim 7: “…the fiber strands of the plurality of fiber strands are encapsulated in another polymer material.”) 
As a result, it would have been apparent to a person having ordinary skill in the art that the disclosure of Demanze encompasses embodiments wherein the polymer matrix and polymer resin are made of different materials. 
Regarding the limitation wherein the pultruded elements each comprise a plurality of filaments covered by polymer resin with “surface texture”, it is noted that common and accepted definitions of “texture” include “the appearance and feel of a surface; the visual or tactile surface characteristics and appearance of something”. As such, it is noted that the pultruded elements taught by Demanze, and those as used in the modification of the pipe of Duncan below, would therefore have a surface texture of some type (whether smooth, rough, patterned, etc.) as a result of the pultrusion process and/or any subsequent operations prior to incorporation into the pipe structure. While the applicant’s specification (para. 27) suggests that the surface of the pultruded element may be made rough to increase surface friction and adhesion, this limitation is not stated in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the high-pressure flexible pipe of Duncan by forming the tape [strength layer] to comprise a plurality of pultruded elements embedded in the polymer matrix; wherein the pultruded elements each comprise a plurality of elongated filaments covered by polymer resin with surface texture, wherein the polymer matrix and polymer resin are made of different materials, in view of the teachings of Demanze, in order to provide the filaments with increased wear, abrasion, and compression resistance and providing the resultant tape / strength layer with improved breaking strength in the transverse direction, as further suggested by Demanze. 
As a result, all of the limitations of claims 1 & 26 are met, or otherwise rendered obvious. 

Regarding claims 3 & 27, Duncan discloses the additional limitation wherein the polymer matrix is made of a thermoplastic polymer (para. 41: “The reinforcing tape includes a thermoplastic matrix….For example, the thermoplastic in one embodiment is HDPE”). It is further noted that Demanze also suggests that the polymer matrix may be a thermoplastic polymer (e.g. para. 21; published claim 10). 

Regarding claim 4, with respect to the limitation wherein the tape is adapted for having hydrostatic strength of at least 150 bar inside the pipe, it is first noted that applicant’s specification states “when referring to hydrostatic strength, it is generally meant to refer to short-term bursting pressure…” (page 3, lines 10-11). The specification further distinguishes between “safe working pressures” and “hydrostatic strength” (i.e. burst strength), as is otherwise conventional in the art. 
Duncan discloses that the pipe may have “maximum operating internal pressure ranges from 50 to 500 bar” (para. 26), and further suggests that “the reinforcement layer, including the number of plies of reinforcement tape, the nature of the tape and the construction, determines, for the most part, many of the operational parameters of the pipe including, for example, burst strength, pressure holding capability, flexibility, etc.” (para. 36). 
Moreover, Duncan provides a specific example of a pipe in Table 1 (para. 68), having a maximum operating pressure of 51.7 bar, and a burst pressure “>5 times maximum MOP” (i.e. >5 times 51.7 bar, or >258.5 bar). 
More generally, Duncan therefore discloses that the tape may be adapted for having a maximum operating internal pressure ranging from 50 to 500 bar, and suggests a burst pressure / hydrostatic strength at least 5 times the maximum operating pressure (e.g. >250 bar for a pipe having an operating pressure of 50 bar). 
As set forth in MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, both the specific example provided by Duncan (e.g. a hydrostatic / burst strength of >258.5 bar) and the general ranges suggested by Duncan (e.g. a hydrostatic / burst strength of >250 bar, for a pipe having an operating pressure of 50 bar) each overlap or otherwise fall within the claimed range of “at least 150”, thereby rendering the limitation obvious. 
Finally, it is noted that, where applicant’s specification discusses hydrostatic strength (page 3, lines 3-11), the claimed range of “at least 150 bar” is set forth as a preferable range, but no allegation or evidence of criticality or unexpected results appears to be set forth with respect to the particular range as claimed. 

Regarding claim 5, Duncan discloses the additional limitation wherein the tape is wrapped helically around the inner liner (see fig. 1; para. 5, lines 5-7: “…at least a first ply of reinforcing tape helically wrapped in a first helical direction about the inner tubular liner...”).

Regarding claim 6, with respect to the limitation wherein the tape is welded to the inner liner, the examiner notes that one common and accepted definition of “weld” is “to unite (pieces of plastic or other material) by melting or softening of surfaces in contact.” 
In view of at least this definition, Duncan discloses the additional limitation of claim 6 wherein the tape is welded to the inner liner. In particular, Duncan discloses (para. 28): “the pipe may have a fully bonded construction. For example,… the reinforcement layer is fully bonded to inner liner 10….Bonding may be achieved by thermoplastic melt fusion, which may include heating the materials to be contacted to a temperature above their melt temperature, bringing the materials into contact, and allowing the materials to cool at which time the contacted materials become fused together....”. Duncan continues in para. 28 to describe the process with respect to thermoplastic tape and a substrate heated above their melting points before being fused together. 

Regarding claims 8 & 28, Duncan discloses the additional limitation wherein the polymer matrix and the inner liner comprise materials which are from the same polymer class.
In particular, Duncan discloses that each of the polymer matrix and the inner liner may comprise high-density polyethylene (para. 32 & 41; published claims 20 & 25). 
Regarding claim 9, the pipe of Duncan, as modified above, reads on the additional limitation wherein the pipe comprises at least two layers of the tape (16, 18, 22, 24 as shown in fig. 1), oppositely wound in pairs (para. 37, lines 7-10: “Generally, as shown, further plies of reinforcing tape are added in pairs with one of the pair of plies wrapped in a positive helical direction and the other of the pair of plies wrapped in a negative helical direction.…”).

Regarding claims 11 & 30, Duncan discloses the additional limitation wherein the filaments are made of carbon (para. 39, lines 9-10: “Suitable fibers include, for example, glass, carbon, nylon, polyester or aramid”).
It is further noted that Demanze also suggests the use of carbon fiber filaments, among other “inorganic mineral fibers” (para. 12; para. 14, lines 8-10). 

Regarding claim 12, as a preliminary matter, in view of the applicant’s specification (e.g., page 4, lines 12-15; page 7, lines 38-40), the claimed range wherein “a thickness of a single layer of tape is between 1% and 3% of the diameter of the pipe” appears to be merely a preferable range, rather than a range which provides criticality or unexpected results. 
Related, the applicant’s specification also suggests “a single-layer tape may have a thickness of between 1 millimetre and 2.5 millimetres, but could be more or less” (page 4, lines 13-14), and “the pipe may have a broad range of diameters, for example, 100 millimetres, 200 millimetres, but it can be more or less depending on application requirements” (page 2, lines 33-34); each of which also appears to set forth preference rather than criticality. 
Duncan discloses (fig. 2) that the tape may have a thickness “t”, and suggests a possible range of “0.6 to 1.5 mm” for “ease of manufacture” (para. 47). It is noted that the thickness range disclosed by Duncan overlaps with the range of “between 1 millimetre and 2.5 millimetres” disclosed by the applicant’s specification. Duncan also discloses that the pipe may have various diameters, including inner diameters ranging from “50 to 600 mm” (para. 26). This range also appears to encompass the examples of “100 millimetres” and “200 millimetres” provided by the applicant’s specification.  
By disclosing the tape thickness range of 0.6 to 1.5 mm and the pipe diameter range of 50 to 600 mm, Duncan may be seen to suggest that thickness of the tape layer may range at least from 0.1% (0.6 mm thickness / 600 mm diameter) to 3% (1.5 mm thickness / 50 mm diameter) of the pipe diameter (i.e. the pipe inner diameter), which overlaps the claimed range of between 1% and 3% of the diameter of the pipe, thereby rendering the limitation obvious. 
To promote compact prosecution in the event that Duncan is not seen as disclosing the above range of tape thickness to pipe diameter (despite disclosing ranges of each of tape thickness and pipe diameter independently), the following alternative grounds of rejection are provided. 
As set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only changes of form, proportions, or degree, the claimed invention is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. In the instant case, the only difference between the high-pressure flexible pipe of Duncan (as modified in view of Demanze above) and the invention of claim 12, if any, would appear to be a change in proportion (i.e., a change in proportion of the thickness of the tape vs pipe diameter) producing only expected / predictable changes in pipe performance.
Similarly, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.). In the instant case, the only difference between the high-pressure flexible pipe of Duncan (as modified in view of Demanze above) and the invention of claim 12, if any, would appear to be a recitation of relative dimensions (i.e., relative dimensions of the thickness of the tape vs pipe diameter) and, as noted above, the applicant’s specification does not appear to establish any criticality of the particular claimed range such that, as understood, a device having the claimed relative dimensions would not perform differently than the prior art device of Duncan (as modified by Demanze). 
Finally, Duncan suggests that the “nature of the tape and the construction” used to form the reinforcement layer determines “many of the operational parameters of the pipe including, for example, burst strength, pressure holding capability, flexibility, etc.” (para. 36) and, as noted above, further suggests “the dimensions of the reinforcing tape may vary, but in one embodiment they are selected for ease of manufacturing” (para. 47). If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the high-pressure flexible pipe of Duncan (as otherwise modified above) by selecting the dimensions of the tape, including the thickness of the tape, to be of any reasonable dimensions as may be required for a particular application (e.g. as may be required to achieve a required burst pressure / operating pressure for a particular pipe diameter), including selecting dimensions such that a thickness of a single layer of tape is between 1% and 3% of the diameter of the pipe, as a matter of routine engineering design, especially considering that Duncan suggests that the tape construction determines, at least in part, the operational parameters of the pipe, and further that the dimensions of the tape can be selected for ease of manufacturing, especially since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As a result, claim 12 is unpatentable over Duncan in view of Demanze for one or more of the reasons set forth above.  

Regarding claims 13 & 31, Demanze further teaches the additional limitation wherein the polymer resin is a thermosetting resin, and suggests that the use of a thermosetting material allows “an improved strength and stability” of the pultruded elements (para. 50, lines 10-12). See also published claim 9. 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the high-pressure flexible pipe of Duncan (as otherwise modified above) by utilizing a thermosetting resin as the polymer resin, in view of the teachings of Demanze, to provide the pultruded elements with improved strength and stability (as further suggested by Demanze), especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Duncan discloses the additional limitation wherein the pipe further comprises a polymer outer sheet (20) surrounding the tape (see fig. 1; para. 49, para. 50, lines 10-14: “the outer jacket includes a thermoplastic….for example, HDPE”; published claim 1).

Regarding claim 17, Duncan discloses that the polymer matrix may comprise an additive (i.e. “a coupling agent”) to “enhance the bonding of the matrix to the reinforcing fibers… the coupling agent also assists the fusion of the reinforcement layer to the jacket and the liner” (para. 42). 
As best understood, because the coupling agent / additive is configured to “enhance bonding” and “assist fusion”, when the polymer matrix of the modified pipe of Duncan in view of Demanze is provided with the coupling agent / additive (as otherwise disclosed by Duncan), the additive would serve to increase friction and adhesion (i.e. enhance bonding) with the pultruded elements, reading on the claimed limitation. 
As set forth in MPEP §2112.01(I), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. When the Office shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.
The examiner further notes that the applicant’s specification does not appear to set forth any additional details of the additive or specific examples of additives which may sufficiently achieve the claimed limitation which might otherwise serve to distinguish over the additive / coupling agent of Duncan. 

Regarding claim 20, Duncan discloses the additional limitation wherein the inner liner is made of polyethylene (para. 32, lines 3-8; published claim 25).

Regarding claim 29, Duncan discloses the additional limitation wherein the polymer matrix has been formed by heating to a temperature above the melting temperature of the matrix (para 28).
In particular, Duncan discloses that the thermoplastic material (i.e. the polymer matrix) of the tape (i.e. the “reinforcement layer”) and a substrate (e.g. the inner liner) are each heated to a temperature above their melting temperature and brought into contact before cooling, enabling welding / fusion.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan in view of Demanze as applied to claim 1 above, and further in view of Dyksterhouse (US 6,524,690).
Regarding claim 14, Demanze further teaches that the polymer resin may be a thermosetting polymer (para. 50, lines 10-12) but does not explicitly disclose that the polymer resin comprises epoxy and/or a phenol. 
Examination Note: Demanze does suggest the use of epoxy resin as a possible thermosetting material for the polymer matrix (para. 42, lines 14-15); however, as Demanze does not explicitly suggest epoxy for the polymer resin, to promote compact prosecution, Demanze is not being relied on for this particular teaching. 
Dyksterhouse teaches various methods and compositions for forming “prepreg” articles (i.e. articles comprising reinforcing fibers embedded in a polymer resin; col. 3, lines 4-7), wherein the resin may be a thermoplastic or thermoset resin (col. 3, lines 8-11), wherein the prepreg may be formed into a tape (e.g., col. 7, lines 41-42) and/or utilized in a pultrusion process (col. 8, lines 1-18). Dyksterhouse suggests that epoxies and phenolics are among the preferred thermoset resin compositions (col. 5, lines 31-34), and that “mixtures of two or more resins may also be used” (col. 5, lines 30-31). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the high-pressure flexible pipe of Duncan, as otherwise modified above, by utilizing a polymer resin comprising an epoxy and/or a phenol, in view of the teachings of Dyksterhouse, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument that neither Duncan nor Demanze teach or disclose the use of pultruded elements with “surface texture”, this argument is not found to be persuasive for at least the following reasons. 
First, it is noted that common and accepted definitions of “texture” include “the appearance and feel of a surface; the visual or tactile surface characteristics and appearance of something”. As such, it is noted that the pultruded elements taught by Demanze, and as used in the modification of the pipe of Duncan, would therefore have a surface texture of some type (whether smooth, rough, patterned, etc.) as a result of the pultrusion process and/or any subsequent operations prior to incorporation into the pipe structure. 
Additionally, while the applicant’s specification suggests that the surface of the pultruded element is to be made rough to increase surface friction and adhesion, this limitation is not stated in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The grounds of rejection in this action have been amended as necessitated by applicant’s amendments, to include the above explanation. However, to promote compact prosecution, it is noted that providing a pultruded element with a particular surface texture (e.g. a rough texture for the purpose of increasing bonding strength with a surrounding matrix material) is otherwise known in the art. The references cited in the PTO-892 provided with this action (but not relied upon) teach the above feature in various aspects. By way of example:  
US 5,727,357 to Arumugasaamy et al. teaches (fig. 4) that a pultruded element (100B) may be formed with a textured surface (112) comprising ridges (114) to “help secure the composite reinforcement 100B within material which it is being used to reinforce” (col. 4, lines 60-67). Arumugasaamy further explains that “other surface textures can be formed into the outer surfaces…either by modifying the cross section of the pultrusion die…or by subsequent operations…. While such subsequent forming operations add to production time and costs, it results in reinforcements which may be better secured within a reinforced material….” (col. 5, lines 1-19). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated any new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753